Citation Nr: 1030083	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-24 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from March 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss. 

In July 2009, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.

The issue of entitlement to service connection for 
tinnitus has been raised by the record, and has been 
previously referred to the Agency of Original Jurisdiction 
(AOJ) by the July 2009 Board remand.  However, such issue 
has not been adjudicated by the AOJ.  Therefore, the Board 
does not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDING OF FACT

Hearing loss was not manifested during service, sensorineural 
hearing loss was not exhibited within the first post service 
year, and current hearing loss is not otherwise related to the 
Veteran's active service, to include in-service acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the 
Veteran's active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126, 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a), requires VA to assist a claimant at the time 
that he or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they must 
do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In September 2005, before the initial adjudication of the claim, 
the Veteran was notified of the evidence not of record that was 
necessary to substantiate the claim. He was told that he needed 
to provide the names of persons, agencies, or companies who had 
additional records to help decide his claim.  He was informed 
that VA would attempt to review his claim and determine what 
additional information was needed to process his claim, schedule 
a VA examination if appropriate, obtain VA medical records, 
obtain service records, and obtain private treatment reports as 
indicated.

A September 2009 letter informed the Veteran regarding the 
appropriate disability rating or effective date to be assigned.  
Since the Board has concluded that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for bilateral hearing loss, any questions as to the 
appropriate disability rating or effective date to be assigned or 
the timeliness of the September 2009 letter, are rendered moot 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the Veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  VA's duty to assist includes: (1) obtaining records not 
in the custody of a federal department or agency; (2) obtaining 
records in the custody of a federal department or agency; (3) 
obtaining service medical records or other records relevant to 
active duty and VA or VA- authorized medical records; and (4) 
providing medical examinations or obtaining medical opinions if 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or recurrent 
symptoms of a disability; (2) an in-service event, injury, or 
disease; and (3) the current disability may be associated with 
the in-service event, but (4) there is insufficient evidence to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Veteran was afforded VA audiological evaluations in October 
2005 and November 2009, and specific opinions as to his claim 
were obtained.  The Board notes that by the Appellant's Brief 
dated in June 2010, the Veteran's representative asserted that 
the findings of the VA examiner in November 2009 should be 
afforded little or no probative value.  The Veteran's 
representative asserted that the examiner should have considered 
and described the facts upon which his conclusion was based, 
should have applied reliable principles and methods in arriving 
at the opinion, and should have applied and described the 
application of those methods and principles in reaching the 
opinion given.  Such assertion does not clearly specify which 
portion of the examination report the Veteran's representative 
finds faulty, or which facts, principles, or methods were not 
described.  Review of the examination report demonstrates that 
the examiner reviewed the claims file, commented specifically on 
the relevant evidence contained in the service treatment records, 
provided a nexus opinion, and provided a reasoned argument in 
support of his opinion.  Absent credible evidence to the 
contrary, the Board is not in a position to question further the 
results of the November 2009 VA examination and the Board finds 
such adequate.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Additionally, the Board finds there has been substantial 
compliance with its July 2009 remand directives.  The Board notes 
that the Court has recently held that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The 
record indicates that the AMC provided the appellant appropriate 
notice of the Dingess requirements, obtained additional VA 
treatment records, and afforded the Veteran an additional VA 
examination.  The AMC later issued a supplemental statement of 
the case in March 2010.  Based on the foregoing, the Board finds 
that the AMC substantially complied with the mandates of its 
remand.  See Stegall, supra, (finding that a remand by the Board 
confers on the appellant the right to compliance with its remand 
orders).  Therefore, in light of the foregoing, the Board will 
proceed to review and decide the claim based on the evidence of 
record.

In this case, the Veteran's service treatment records and all 
identified and authorized post-service treatment records relevant 
to the issue of entitlement to service connection for bilateral 
hearing loss have been requested or obtained.  Accordingly, all 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further action 
is necessary under the mandate of the VCAA.

Service Connection

The Veteran asserts that his current bilateral hearing loss is 
related to his period of active service, specifically, to 
acoustic trauma incurred therein.  

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of the 
nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; 
see also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that a veteran exhibited hearing loss 
during service is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of or treatment 
for hearing loss in order to establish service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as 
noted by the Court:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury in 
service that would adversely affect the auditory 
system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if the 
record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test 
results reflecting an upward shift in tested 
thresholds in service, though still not meeting the 
requirements for "disability" under 38 C.F.R. § 
3.385, and (b) post-service audiometric testing 
produces findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must consider 
whether there is a medically sound basis to attribute 
the post-service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993) (quoting from a brief of the VA 
Secretary).

The record shows that the Veteran participated in combat in the 
Republic of Vietnam, and is in receipt of the Combat Infantryman 
Badge (CIB).  Pursuant to 38 U.S.C.A. § 1154(b), if the record 
demonstrates that a veteran engaged in combat with enemy forces, 
then by statute VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been incurred 
in or aggravated by such service satisfactory lay or other 
evidence of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that there is 
no official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable doubt in 
favor of the veteran.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to the 
contrary.  See also 38 C.F.R. § 3.304(d).  In light of such 
combat service, it is conceded that the Veteran incurred acoustic 
trauma during service.

Report of Medical Examination dated in December 1967 and 
conducted for the purpose of entry into service, is silent for 
any abnormality to the ears, including eardrums.  The Veteran's 
pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
15
5
0
LEFT
-5
-5
-5
-5
5

Report of Medical History, dated in December 1967 and completed 
by the Veteran, is silent for history of hearing loss or ear 
trouble.

Report of Medical Examination dated in October 1969 and conducted 
for the purpose of separation from service, is silent for any 
abnormality to the ears, including eardrums.  The Board notes 
that it does not appear that the Veteran's pure tone thresholds 
were measured at 3000 Hertz.  The Veteran's pure tone thresholds, 
in decibels, were as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
0
-
5
LEFT
0
0
5
-
5

Report of Medical History, dated in October 1969 and completed by 
the Veteran, again is silent for history of hearing loss or ear 
trouble. 

During VA examination in January 1970, immediately after 
separation from service, otoscopic examination was normal and the 
Veteran denied hearing loss. 

During VA audiological treatment in May 2004, the Veteran 
demonstrated bilateral hearing loss comporting with VA standards.  
Speech recognition scores were not recorded, however, the 
Veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
45
60
70
75
LEFT
30
50
55
55
70

The treatment provider diagnosed mild to profound sensorineural 
hearing loss in the right ear and mild to severe sensorineural 
hearing loss in the left ear.

On VA examination in October 2005, the Veteran complained of 
progressive, bilateral hearing loss over the past 8-10 years.  He 
reported extensive military noise exposure during combat in 
Vietnam, including artillery fire at fifty yards, machine guns, 
small arms, Claymores, and grenades.  The Veteran reported his 
post-service noise exposure to include the use of power equipment 
while working as a carpenter, with noise protection.  Speech 
recognition scores were 92 percent, bilaterally, and the 
Veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
50
65
60
80
LEFT
35
55
60
60
65

The examiner diagnosed mild to severe sensorineural hearing loss 
through 4000 Hertz in the right ear and mild to moderately severe 
sensorineural hearing loss in the left ear.  The examiner opined 
that the Veteran's current employment, social, and daily activity 
functioning should not be adversely affected by the evaluated 
disability.

The Veteran's claims file was not forwarded to the examiner at 
the time of the October 2005 VA examination.  Subsequently, the 
examiner was provided with the Veteran's claims file and asked to 
render a nexus opinion.  In a November 2005 addendum, the 
examiner noted that the Veteran's service treatment records were 
negative for hearing loss during active duty, and that the 
Veteran's separation examination revealed normal audiometric 
thresholds.  The examiner noted that the Veteran's Report of 
Medical History at separation was silent for complaint of hearing 
loss.  The examiner opined that the Veteran's current bilateral 
hearing loss occurred subsequent to separation from service and 
that such is less likely than not related to military noise 
exposure or acoustic trauma.  The examiner reasoned that hearing 
loss caused by military noise exposure or acoustic trauma occurs 
at the time of exposure and not years later.  

The Veteran was afforded an additional VA examination, subsequent 
to the Board's July 2009 remand.  On VA examination in November 
2009, the Veteran complained of progressive hearing loss since 
1969.  He described his in-service and post-service noise 
exposure in the same way he described such to the examiner in 
October 2005.  

Speech recognition scores were 92 percent, bilaterally, and the 
Veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
50
60
65
75
LEFT
30
50
55
55
60

The examiner diagnosed sloping mild to profound sensorineural 
hearing loss in the right ear, and sloping mild to severe 
sensorineural hearing loss in the left ear.  Subsequent to review 
of the claims file, the examiner reported that the Veteran had a 
progressive loss of auditory function over a significant period 
of time.  He reported that there was no question that the Veteran 
sustained very significant acoustic trauma during active duty.  
The examiner opined that the Veteran's current hearing loss is 
less likely than not related to his active service, specifically, 
acoustic trauma.  He opined that the likely etiology of the 
Veteran's current hearing loss is a combination of genetics and 
environmental factors subsequent to service.  The examiner 
reasoned that the Veteran's service treatment records contain 
clear and convincing evidence that his auditory thresholds were 
not affected by military acoustic trauma.  The examiner reported 
that military acoustic trauma would have caused hearing loss at 
the time of the trauma, and would not occur a number of years 
later.  

The examiner noted the Veteran's assertion that his hearing loss 
is the result of in-service acoustic trauma and again reported 
that there exists clear and convincing evidence to indicate 
otherwise.  The examiner reported that there were no significant 
threshold shifts and no "pattern of hearing loss" or loss of 
auditory acuity even remotely suggested present between military 
enlistment and separation.  The examiner reported that there was 
no indication of hearing loss noted until decades after 
separation from service.  The examiner opined that presbycusis 
dominates the picture.  The examiner noted that he did not know 
how to state the situation more clearly than he had.  

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for bilateral hearing 
loss.  Initially, even in consideration of in-service audiometric 
test results reflecting an upward shift in tested thresholds, the 
VA examiner, in November 2009, specifically stated that there 
were no significant threshold shifts in service and no pattern of 
hearing loss or loss of auditory acuity during between enlistment 
and separation from service.  

While the lack of in-service findings of complaints or diagnoses 
of hearing loss during service does not preclude a finding of 
service connection, it is relevant that the Veteran did not file 
an initial claim for compensation until September 2005, 
approximately 36 years after he separated from service.  
Moreover, bilateral hearing loss was not documented until decades 
after service.  The first indication in the record of hearing 
loss was not until May 2004, when the Veteran sought VA 
audiological treatment.  While on VA examination in November 2009 
the Veteran complained of progressively worse hearing since 1969, 
on VA examination in October 2005, he specifically reported a 
date of onset 8-10 years prior, thus in approximately 1995.  
Thus, the evidence of record does not reflect any objective 
findings of hearing loss until approximately 36 years after 
separation from service. 

The lack of any evidence of continuing bilateral hearing loss for 
many years between the period of active duty and the initial 
findings or even complaints of bilateral hearing loss weighs 
against the claim.  A prolonged period without medical complaint 
can be considered, along with other factors concerning the 
claimant's health and medical treatment during and after military 
service, as evidence of whether a disability was incurred in 
service or whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Likewise, the November 2009 VA examiner has opined that the 
Veteran's current bilateral hearing loss is less likely due to 
active service, specifically, acoustic trauma, and most likely 
due to non-military etiologies such as the genetics, 
environmental factors, and presbycusis.  The opinion of the VA 
examiner leads to a finding that the Veteran's current bilateral 
hearing loss is less likely than not related to service.  The 
Board accepts the VA examiner's opinion as being the most 
probative medical evidence on the subject, as such was based on a 
review of all historical records, and contains detailed rationale 
for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Given the depth of the examination report, and the fact 
that the opinion was based on a review of the applicable record, 
the Board finds such opinion probative and material to the 
Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

In sum, the Board is left with no documented complaints or 
findings of bilateral hearing loss during service, no documented 
complaints or findings of bilateral hearing loss until decades 
after separation from service, and a medical opinion to the 
effect that current bilateral hearing loss is not etiologically 
related to service.  There is no contrary medical opinion of 
record.

The Veteran submitted a number of statements in support of claim.  
In statements dated in June 2006 and October 2009, the Veteran 
described specific instances during service wherein he 
experienced acoustic trauma.  Also, the Veteran's fellow service 
member, in a statement dated in July 2006, described the noise 
exposure he and the Veteran encountered during service in the 
Republic of Vietnam.  The Veteran also submitted statements from 
three co-workers, each dated in July 2006, wherein each co-worker 
described the difficulties the Veteran had with hearing acuity at 
work.  The Board has conceded acoustic trauma during service and 
has considered medical evidence demonstrating the Veteran's 
current hearing acuity.  As the remaining issue before the Board 
is causation, and none of the above-described statements speak to 
causation, further consideration of the statements is not 
required. 

While the Veteran is competent to state his recollections of in-
service noise exposure and while the Board concedes that he was 
exposed to noise during his period of combat service, he has not 
been shown to have the medical expertise necessary to render an 
opinion with regard to a diagnosis or etiology.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  The negative clinical and 
documentary evidence post-service for many years is more 
probative than the remote assertions of the Veteran.  As noted 
above, the lack of continuity of treatment may bear in a merits 
determination on the credibility of the evidence of continuity of 
symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997).

Under these circumstances, the Board is unable to find that there 
is a state of equipoise of the positive evidence and negative 
evidence.  As the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss, benefit of the doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


